Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Morgan et al. (US 6,709,001 B1).
	Morgan et al. (Figures 1-4) discloses a coupling receptacle (cab unit 202; Figure 3A) for a fifth wheel coupling, comprising: a first receiving part (annular channel 214; Figures 3A and 3B); a second receiving part (annular channel 212; Figures 3A and 3B); and a third receiving part (annular channel 210; Figures 3A and 3B); wherein the second receiving part is arranged in regions within the first receiving part and the third receiving part is arranged in Figure 3A); wherein a first receiving pressure chamber (opening 222) is formed between the first receiving part and the second receiving part; wherein a second receiving pressure chamber (opening 220) is formed between the second receiving part and the third receiving part; wherein the third receiving part is hollow and forms a third receiving pressure chamber (opening 218); wherein in a first receiving section of the coupling receptacle at least the first and third receiving parts are configured for fluid-tight connection to a fluid pressure system of a towing vehicle; wherein in a second receiving section of the coupling receptacle at least the first and third receiving parts are configured for connection to a coupling plug (trailer unit 102); and wherein the second receiving pressure chamber in an area of the first receiving section is closed in a fluid-tight manner (“Sealing means in the form of `O` rings are located in grooves 223 of the annular channels 210, 212, 214 such that pneumatic passageway 216 forms a continuous sealed passageway with pneumatic passageway 118 on the trailer unit upon engagement.”; Col. 7, Lines 45-54) or opens into the environment or is connected to a leakage monitor.
Allowable Subject Matter
Claims 16-29 and 32 are allowed.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Claims 1 and 32 teach that a first plug area of the coupling plug at least the first and third .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach coupling systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611